United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 20-5211                                                   September Term, 2020
                                                                        1:20-mc-00001-UNA
                                                          Filed On: November 9, 2020
In re: Eric E. Taylor,

              Appellant

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:           Henderson, Rogers, and Walker, Circuit Judges

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order, filed June 12, 2020,
be affirmed. The district court properly dismissed the case as frivolous and for failure to
state a claim on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(i) and (ii);
Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint . . . is frivolous where it
lacks an arguable basis either in law or in fact.”); Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (“A complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’”) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                          Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk